DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces an interlocking plan and an interlocking profile for each of the first and second finger joints, wherein the interlocking profile is defined as a consistent s-shape across an entirety of the interfacing edge surface of each panel. Claim 4 introduces “an s-shaped plan” on each of the first and second finger joints. Claim 5 introduces “an s-shaped profile” on each of the first and second finger joints. Claim 7 introduces “identical interlocking plans with mirrored s-shaped interlocking profiles” on each of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (U.S. Patent No. 6,453,973) in view of Taylor (U.S. Patent No. 6,675,979).
Regarding claim 1, Russo discloses an interlocking panel system (10) comprising: a first panel (14) including a first finger joint (30, 32, 36) occupying an interfacing edge surface (contacting edge surface between adjacent panels 14) of the first panel, the first finger joint having a curved interlocking plan [FIG. 9] and an edge profile, the profile having a consistent shape across an entirety of the interfacing edge surface of the first panel (the edge profile of the panel is depicted as a consistent surface in at least Figures 2, 6, and 7); and a second panel (adjacent panel 14, next to the first panel) including a second finger joint (30, 32, 36) occupying an interfacing edge surface (contacting edge surface between 
Nonetheless, Taylor discloses an interlocking panel system comprising first and second panels (102, 103), each panel including respective finger joints (106), the finger joints having an interlocking profile (109), the interlocking profile having a consistent s-shape (the s-shape of the profile 109 is consistent along the length of the interfacing portions of the edge surface; this consistency is shown in all of the cross-sections of the interlocking profile shown in Figure 7C) across an entirety of the interfacing edge surface of the first and second panels (as shown in Figure 7C, the interlocking profile 109 is provided along all of the contacting surfaces between the adjacent panels 102 and 103; the portions of the panels not provided with the profile are explicitly not configured to contact each other, and therefore are not interfacing edge surfaces; all of the contacting/interfacing edge surfaces are provided with the profile).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint between the first and second panels of Russo to include the interlocking profile taught by Taylor, in order to provide a module that enables secure and reliable planar alignment of the panels, and to improve the integrity and rigidity of the joint between the panels.
Regarding claim 2, Russo discloses that one or both of the first panel and the second panel are rectangular (the panels 14 are rectangular at least in cross-section, and have a substantially rectangular shape as shown in Figure 9).
Regarding claim 4, as best understood, Russo discloses that the first and second finger joints each have an s-shaped plan [FIG. 9].
Regarding claim 5, as best understood, Russo discloses the first and second finger joints, but does not disclose that they each have an s-shaped profile.
Nonetheless, Taylor discloses panels including first and second finger joints (106) each having an s-shaped profile (109) [FIG. 7C]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the profiles of Russo to have the s-shaped configuration taught by Taylor, in order to provide a more secure connection at the interfacing edge surfaces.
Regarding claim 6, Russo discloses that the first and the second finger joints have an identical structure [FIG. 9].
Regarding claim 7, as best understood, Russo discloses that the first panel and the second panel have identical interlocking plans [FIG. 9], but does not disclose mirrored s-shaped interlocking profiles formed using the same router bit.
Nonetheless, Taylor discloses first and second panels that have mirrored s-shaped interlocking profiles (109) [FIG. 7C]. Additionally, the limitation “formed using the same router bit” is a product-by-process limitation. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. interlocking profiles on the first and second panels, does not depend on its method of production, i.e. formation of the profiles using the same router bit. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). The interlocking profiles of Taylor are capable of being formed using the same router bit (for example, by using a bit that is longer than the thickness of the panels and raising or lowering the bit to form the interlocking profiles, or by inverting one of the panels during the machining of the edge profile). Therefore, the limitation “formed using the same router bit” is taught by Taylor. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the 
Regarding claim 8, Russo discloses that the first panel is removably connectable to the second panel (the panels 14 are connectable and removable in an interchangeable manner).
Regarding claim 9, Russo discloses that the first panel is held in place when connected to the second panel by force of gravity (in the assembled state shown in Figure 9, gravity at least assists in establishing contact between the panels 14, which contributes to the first panel being held in place).
Regarding claim 10, Russo discloses that the first panel is secured from movement relative to the second panel, but does not disclose that it is secured from movement in all linear directions aside from one.
Nonetheless, Taylor discloses a first panel (102) that is secured from movement relative to a second panel (103) in all linear directions aside from one when connected to the second panel (the finger joints 106 prevent relative movement of the panels in all directions aside from the vertical direction as shown in Figure 7C, and the interlocking profiles 109 prevent relative movement of the panels in a direction normal to the plane of the panels.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Russo to have the movement restricting configuration taught by Taylor, in order to provide a more rigid and secure connection at the joint between the panels, so as to improve the barrier functionality of the assembly.
Regarding claim 11, Russo discloses that the first panel and the second panel share a common plane when the first panel is connected to the second panel [FIG. 9].
Regarding claim 12, Russo discloses that the interlocking panel system is used to construct one of a workspace barrier and a structural assembly (column 1, lines 4-7).
Regarding claim 13, Russo discloses a workspace barrier (10) comprising: a left-rear panel (14) including a first finger joint (30, 32, 36) occupying an interfacing edge surface (contacting edge surface between adjacent intermediate panels 14) of the left-rear panel, the first finger joint having an interlocking plan [FIG. 9] and an edge profile having a consistent shape across an entirety of the interfacing edge surface of the left-rear panel (the edge profile of the panel is depicted as a consistent surface in at least 
Nonetheless, Taylor discloses a panel system comprising first and second panels (102, 103), each panel including respective finger joints (106), the finger joints having an interlocking profile (109), the interlocking profile having a consistent s-shape (the s-shape of the profile 109 is consistent along the length of the interfacing portions of the edge surface; this consistency is shown in all of the cross-sections of the interlocking profile shown in Figure 7C) across an entirety of the interfacing edge surface of the first and second panels (as shown in Figure 7C, the interlocking profile 109 is provided along all of the contacting surfaces between the adjacent panels 102 and 103; the portions of the panels not provided with the profile are explicitly not configured to contact each other, and therefore are not interfacing edge surfaces; all of the contacting/interfacing edge surfaces are provided with the profile).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint between the left-rear panel and right-rear panel of 
Regarding claim 18, Russo discloses that the left-rear panel (14) and the right-rear panel (14) extend in a common planar direction, and wherein the left panel (12) and the right panel (12) each extend from the left-rear panel and the right-rear panel approximately 90 degrees from the common planar direction of the left-rear panel and the right-rear panel [FIG. 9].
Regarding claim 21, Russo, as modified by Taylor, discloses that the first finger joint interfaced with the second finger joint forms a splash-tight seal when the first panel is connected to the second panel. The combination of Russo and Taylor results in an interlocking plan (taught by Russo) and an interlocking profile along the interfacing surfaces between the panels (taught by Taylor). The resulting interlocking joint defines a splash-tight seal as the term is defined in the context of the application (paragraph 0045 of the specification filed 4/23/18 sets forth that the interlocking joint structure creates the splash-tight seal). Since the combination of Russo and Taylor results in an interlocking joint structure as required by the claims, it is considered to inherently create a splash-tight seal, since splashes are unable to pass through the interlocking joint between the panels.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (U.S. Patent No. 6,453,973) in view of Taylor (U.S. Patent No. 6,675,979), as applied to claim 13 above, and further in view of Stewart (U.S. Patent No. 6,973,927).
Regarding claims 14 and 15, Russo, as modified by Taylor above, discloses the panels, but does not disclose a work surface panel or a slot functional as a carrying handle.
Nonetheless, Stewart discloses a panel assembly including a work surface panel (20) selectively interlocked with respective panels [FIG. 1], and a slot (41) formed in a rear panel (70) functional as a carrying handle.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the barrier assembly of Russo, as modified by Taylor above, with a work surface panel and carrying handle, as taught by Stewart, in order to provide a durable .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Russo (U.S. Patent No. 6,453,973) in view of Taylor (U.S. Patent No. 6,675,979), as applied to claim 13 above, and further in view of Caveney (U.S. Patent Application Publication No. 2003/0056907).
Regarding claim 16, Russo, as modified by Taylor above, discloses the panels, but does not disclose that they are made from HDPE.
Nonetheless, Caveney discloses a modular panel assembly including panels made from HDPE (paragraph 0099).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Russo, as modified by Taylor above, to be formed from HDPE, as taught by Caveney, in order to provide a relatively lightweight and durable material for the construction of the panels.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Russo (U.S. Patent No. 6,453,973) in view of Taylor (U.S. Patent No. 6,675,979), as applied to claim 13 above, and further in view of Eide (U.S. Patent No. 2,279,864).
Regarding claim 17, Russo, as modified by Taylor above, discloses the panels, but does not disclose D-tab and slot corner joints.
Nonetheless, Eide discloses a panel assembly including D-tab and slot corner joints [FIG. 5].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the joints between the rear panels and side panels of Russo, as modified by Taylor above, to have the configuration taught by Eide, in order to provide an easily assembled and disassembled connection means for the left and right panels.

Response to Arguments
Applicant’s arguments, filed 4/6/21, with respect to the rejection(s) of claim(s) 1, 2, and 4-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



/ABE MASSAD/Examiner, Art Unit 3634